Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s Remarks and Amendments filed on 08/24/2021 which the application 16/559,519 was originally filed on 09/03/2019.
Claims 1, 8, 10, 11, 13, and 16-19 are amended. Claims 20 and 21 are newly added. Claims 1–11, 13, and 15-21 are currently pending for consideration

Information Disclosure Statement
The information disclosure statement (IDS) resubmitted 3 copies on 08/11/2021 and one on 12/01/2021 were filed before the mailing date of the final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/24/2021 has been entered.

Response to Amendment and Remark
The applicant's amendments and remarks have been fully and carefully considered, with Examiner's response set forth below.
Applicant remarks that “Rejections under 35 U.S.C. § 103” with “… claims 1, 18, and 19 has been amended to expedite prosecution as follows: 
receiving a dialogue between two or more participants, wherein each of the participants is associated with a portion of the dialogue;
identifying vocabulary within the received dialogue as being misaligned, wherein the vocabulary is identified as being misaligned based on usage by a first participant in a first portion of the dialogue to refer to a first definition and usage by a second participant in a second portion of the dialogue to refer to a second definition that is different from the first definition by an extent that is outside of a delimiting range bound within a gradient of meaning associated with the misaligned vocabulary;
selecting replacement terminology for the misaligned vocabulary, wherein the replacement terminology is selected to replace the misaligned vocabulary in the first portion of the dialogue based on the first definition and to replace the misaligned vocabulary in the second portion of the dialogue based on the second definition; and
providing a stream of the dialogue to the participants of the dialogue, wherein a display of the stream includes the selected replacement terminology in place of the misaligned vocabulary in the first portion and the second portion of the dialogue.
…”.
	Applicant’s arguments, see page 9-12 filed 08/24/2021, with respect to the rejection(s) of claim(s) 1, 18 and 19 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Barborak in view of Wu and Son.

Claim Objections
Claim 20 is objected to because of the following informalities: the recited term "a display" is a typo and should be “the display” according to the previous dependent claim 1 with term "a display".  Appropriate correction is required.
Claim 21 is objected to because of the following informalities: the recited term "delimiting range bounds" and “a gradient of meaning” are a typo and should be “the delimiting range bounds” and “the gradient of meaning” according to the previous dependent claim 1 with term "a delimiting range bounds" and “a gradient of meaning”.  Appropriate correction is required.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13, and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-11, 13, and 15-21 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
While independent claims 1, 18, and 19 are each directed to a statutory category (method or manufacture), they each recite a series of steps pertaining to receiving data and manipulating content to be displayed based on the received data, which appears to be directed to an abstract idea.  
That is, each of independent claims 1, 18, and 19 pertain to receiving data, identifying and manipulating data for presentation based on the received data — this concept is not meaningfully different than those concepts found by the courts to be abstract (see: Intellectual Ventures v. Cap One Bank 1077: collecting, displaying and 
At step 2A, prong 1, the limitations of “receiving a dialogue between…”, “identifying vocabulary within the received dialogue as being misaligned10identifyingi…”, “selecting replacement terminology for the misaligned vocabulary…”, “providing a stream of the dialogue to the participants of the dialogue… includes the selected replacement terminology…”. The BRI of these limitations encompass, for example, a person receiving a document and identifying the term with a list suggestion terms to select mentally based on what is observed in the document with regards to content with further selections. These steps, recited at a high level of generality, encompass mental observations, evaluations and judgments, and are similar to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” and “a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind”, see MPEP 2106.04(a)(2)(III)(A). Accordingly, the claim recites an abstract idea.

At step 2A prong 2, the judicial exception is not integrated into a practical application. In particular, the claim recites that the method with the additional elements “each of the participants is associated with a portion of the dialogue”, “the vocabulary is identified being misaligned based on the usage by a first participant… refer to a first definition… and usage by a second participant… refer to a second definition that is different from the first definition by an extent that is outside of a delimiting range bound within a gradient of meaning associating with the misaligned vocabulary”, “the replacement terminology is selected to replace the misaligned vocabulary in the first portion of the dialogue based on the first definition and to replace the misaligned vocabulary in the second portion of the dialogue based on the second definition”, and “a display of the stream includes the selected replacement terminology in place of the misaligned vocabulary in the first portion and the second portion of the dialogue”. The “the participants is associate”, “the vocabulary is identified”, “the replacement terminology is selected” and “the stream includes the selected replacement terminology” steps only amount to extra-solution activities of receiving data for use in the method and outputting a result (MPEP 2106.05(g)). The recitation directed to “an extent that is outside of a delimiting range bound within a gradient of meaning associating with the misaligned vocabulary” only amounts to a group of ranking suggestions of the use of the judicial exception to a particular technological environment. None of these limitations, taken either alone or in combination, integrate the abstract idea into a practical application. 

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “an extent that is outside of a delimiting range bound within a gradient of meaning associating with the misaligned vocabulary” only amounts to a group of ranking suggestions of the use of the judicial exception to a particular technological environment, and the additional elements of, “receiving”, “selecting” and “providing” only amount to extra-solution activities of receiving and identifying data for use in the method and outputting a result (MPEP 
Independent claims 18 and 19 are rejected using similar analysis as claim 1.
For the dependent claims with further “… identifying intent of the participants”  of claim 2, ‘identifying the intent of the participants is based on historical usage…” of claim 2, “… includes usage of the misaligned vocabulary by the participants outside of the received dialogue”  of claim 3, “identifying the intent of the participants is based on usage of the misaligned vocabulary within the received dialogue” of claim 4, “identifying the intent of the participants includes identifying context elements for emotionally charged words” of claim 5, “selecting a neutral form of the emotionally charged words” of claim 6, “identifying the intent of the participants is based on social network data of the participants,… includes political affiliations of the participant” of claim 7, “selecting the replacement terminology is based on historical reactions of the participants to the selected replacement terminology” of claim 8, “the misaligned vocabulary is a homograph” of claim 9, “providing the identified misaligned vocabulary with the selected replacement terms or phrases to the participants of the dialogue” of claim 10, “providing an explanation for the identified misaligned vocabulary and the selected replacement terminology to the participants of the dialogue” of claim 11, “producing an alert when usage by the participant in the first portion of the dialogue drifts outside of the delimiting range bounds” of claim 13, “the received dialogue is at least one of text, spoken dialogue, correspondence, streaming data, or bulk uploads” of claim 15, “the selected replacement terminology is further processed in downstream processes” of claim 16, “providing continuous vocabulary alignment by receiving another dialogue following providing the display of the stream of the dialogue” of claim 17, “providing a display includes a graphic representation of a delimiter…” of claim 20, and “the graphic representation illustrates delimiting range bounds…” of claim 21, these additional elements do not integrate the abstract idea into a practical application and do not amount to anything more than merely manipulating and displaying content on a generic/conventional display. For at least these reasons, the claimed inventions of each of dependent claims 2-11, 13, 15-17, and 20-21  are directed or indirect to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 1-8, 10-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barborak et al. (US 20170371861 A1), “Barborak”) in view of Wu et al. (US 8438142 B2, “Wu”), and further in view of Son et al. (US 20160306800 B1, “Son”).
As to claim 1, Wu discloses A method for aligning misaligned vocabulary, the method comprising: 
receiving a dialogue between two or more participants, wherein each of the participants is associated with a portion of the dialogue; (Barborak: [0024, 0027] FIG. 19 shows a screen rendering of a dialog user interface presented on a user's device and seen by the user during a dialog session between the computing system and the human user… a distributed dialog mechanism for distributing the same or different questions to multiple human users (i.e. participants) in parallel).
providing a stream of the dialogue to the participants of the dialogue, wherein a display of the stream includes the selected replacement terminology in place of the misaligned vocabulary in the first portion and the second portion of the dialogue. (Barborak: [0201, 0169, 0184] knowledge induction service engine includes a meaning detector to find and recognize the paraphrase sentence or text characters in the string, writing different meaning of the word or phrase (i.e. misaligned vocabulary)… providing more than on GSP (generative semantic primitives) structure instance is instantiated from different GPS structures to 
However, Barborak may not explicitly disclose all the aspects of the identifying vocabulary within the received dialogue as being misaligned,
selecting replacement terminology for the misaligned vocabulary,
wherein the replacement terminology is selected to replace the misaligned vocabulary in the first portion of the dialogue based on the first definition and to replace the misaligned vocabulary in the second portion of the dialogue based on the second definition; and
Wu discloses identifying vocabulary within the received dialogue as being misaligned, (Wu: [Abstract, col 8 ln 26-28] receiving and identifying core terms in an original user input (i.e. dialogue), determining potential alternative user inputs by replacing core term(s) with another term (i.e. misaligned vocabulary) according to a similarity matrix… different form of a given word may not be relevant that have different meaning (i.e. misaligned vocabulary) by the respective users).
The examiner notes that the term “dialogue” is not clearly defined in the claim, however, the [0017] of the specification recites “A message (e.g., forum post or response, personal message, etc.) 104A is processed by the system... may be automatically scanned and processed as part of an automated service via, widget, API integration, and the like... users may manually submit dialogue having vocabulary which they wish to align.” Wu discloses “an user input” can be a sequence of words which can be replace/substitute with another terms/sequence of the words according to the 
Wu discloses selecting replacement terminology for the misaligned vocabulary, (Wu: [col 3 ln 7-16] determining potential alternative user inputs by replacing core term(s) (i.e. identified misaligned vocabulary) in the original input with another term (i.e. an alignment) according to a similarity matrix or substituting a sequence of words in the original input with another sequence of words…  and selecting most likely alternative (i.e. identified misaligned vocabulary) user inputs according to a predetermined criteria).
Wu discloses wherein the replacement terminology is selected to replace the misaligned vocabulary in the first portion of the dialogue based on the first definition and to replace the misaligned vocabulary in the second portion of the dialogue based on the second definition; and (Wu: [col 2 ln 52-67] a system for suggesting alternative user inputs includes a suggestion/refinement server configured to receive an original user input (i.e. first/second portion of the dialogue) having at least one core term, to identify the core terms in the original user input, to determine potential alternative user inputs by performing at least one of (a) replacing at least one core term with another term according to a similarity matrix, and (b) substituting a sequence of words in the original user input with another sequence of words according to an expansion/contraction table having a frequency value… to compute/select likelihoods of the each potential alternative user inputs according to a predetermined criteria).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Barborak and Wu disclosing generating identifying vocabulary within the received dialogue as being misaligned,
selecting replacement terminology for the misaligned vocabulary,
wherein the replacement terminology is selected to replace the misaligned vocabulary in the first portion of the dialogue based on the first definition and to replace the misaligned vocabulary in the second portion of the dialogue based on the second definition would be obvious. The motivation to combine Barborak and Wu is to provide a useful search term suggestions in the related search, term refinement and term clustering effectively. (See Wu [col 1 ln 53-57]).
However, Barborak in view of Wu may not explicitly disclose all the aspects of the wherein the vocabulary is identified as being misaligned based on usage by a first participant in a first portion of the dialogue to refer to a first definition and usage by a second participant in a second portion of the dialogue to refer to a second definition that is different from the first definition by an extent that is outside of a delimiting range bound within a gradient of meaning associated with the misaligned vocabulary;
Son discloses wherein the vocabulary is identified as being misaligned based on usage by a first participant in a first portion of the dialogue to refer to a first definition and usage by a second participant in a second portion of the dialogue to refer to a second definition that is different from the first definition by an extent that is outside of a delimiting range bound within a gradient of meaning associated with the misaligned vocabulary; (Son: [0078, 0009, 0017-18] the text construction system for the messages (i.e. portions of dialogue) performs an adaptive text constructing function by searching the candidate texts (i.e. vocabulary) expected to be made by the user based on the context data relating to user's (i.e. first user) message making situation (i.e. first definition) which is different from the second user… To offer phrases (i.e. vocabulary) suitable for user's intent, a large quantity of phrases may be presented in a user interface allowing messages to be input within a range of pre-stored data of representative examples of habitually used common phrases… a vectorizing unit matching the pre-processed data to particular points having predefined axes… a ranking unit scoring the degree of appropriateness (i.e. a gradient of meaning) as a reply to the received message for each of the clusters using a first preset scoring method… the reply recommendation apparatus further includes grouping the clusters having scores higher than (i.e. outside the delimiting bound range) a first preset score or grouping a predetermined number of clusters having scores represented in a descending order according to predetermined grouping criteria).
The examiner notes that the term “delimiting range bounds” is not clearly defined in the claim and the [0028] of the specification recites “delimiters have been applied to indicate relative vocabulary alignment... where vocabulary usage drifts outside of delimiting range bounds 252... Here, usage 1 falls within an alignment range (e.g., bounded by delimiting bounds 252)”. The examiner interprets the “delimiting range bounds” as the ranking unit performs scoring the degree of appropriateness within a score range for replying phrases with various cluster groups that Son disclosed. 
 phrases with various cluster groups was combined with Barborak in view of Wu’s generating modified/refined user inputs, the claimed limitation on the wherein the vocabulary is identified as being misaligned based on usage by a first participant in a first portion of the dialogue to refer to a first definition and usage by a second participant in a second portion of the dialogue to refer to a second definition that is different from the first definition by an extent that is outside of a delimiting range bound within a gradient of meaning associated with the misaligned vocabulary would be obvious. The motivation to combine Barborak in view of Wu and Son is to provide a method to offer a phrase conforming to user’s intent with consideration relating to user’s current situation effectively. (See Son [0010]).

As to claim 2, Barborak in view of Wu and Son discloses The method of claim 1, wherein identifying the misaligned vocabulary within the received dialogue includes identifying intent of the participants. 
As to claim 3, Barborak in view of Wu and Son discloses The method of claim 2, wherein identifying the intent of the participants is based on historical usage of the misaligned vocabulary by the participants, (Wu discloses [col 4 ln 43-46] generate modified or refined user inputs of the original user input based on the user's query history and relationships between the terms of the user query).
wherein the historical usage includes usage of the misaligned vocabulary by the participants outside of the received dialogue. (Wu discloses [col 5 ln 15-24] for generating the similarity matrix by the similar words extractor... may utilize various data sources... the data sources include a corpus such as a web corpus (e.g., news, web pages, and anchor text information) (i.e. outside source), queries and associated user selections such as those stored in the query logs, and session data that includes the history of queries in each given session).
As to claim 4, Barborak in view of Wu and Son discloses The method of claim 2, wherein identifying the intent of the participants is based on usage of the misaligned vocabulary within the received dialogue. (Wu: [Abstract] identifying core terms therein of the received original user input, determining potential alternative inputs (i.e. misaligned vocabulary) by replacing core term(s) in the original input with another term according to a similarity matrix and/or substituting a word sequence in the original input with another word sequence according to an expansion/contraction table).
As to claim 5, Barborak in view of Wu and Son discloses The method of claim 2, wherein identifying the intent of the participants includes identifying context elements for emotionally charged words. (Son: [0137, 0174] the user intent includes 
As to claim 6, Barborak in view of Wu and Son discloses The method of claim 5, further comprising selecting a neutral form of the emotionally charged words. (Son: [0137] the user intent includes a less affirmative reply or a neutral reply).
As to claim 7, Barborak in view of Wu and Son The method of claim 2, wherein identifying the intent of the participants is based on social network data of the participants, (Son: [0019] the dialog data collecting unit collects the dialog pair data on a social network service (SNS)).
wherein the social network data includes political affiliations of the participants. ().
As to claim 8, Barborak in view of Wu and Son discloses The method of claim 1, wherein selecting the replacement terminology is based on historical reactions of the participants to the selected replacement terminology. (Wu: [col 5 ln 19-27]  data sources utilized by the similar words extractor include a web corpus, queries and associated user selections (i.e. historical reactions) such as those stored in the query logs, and session data include the history of queries in each given session… The query logs include not only a log of user queries but also the search result selections made (i.e. historical reactions) by the user).
As to claim 10, Barborak in view of Wu and Son discloses The method of claim 1, further comprising providing the identified misaligned vocabulary with the selected replacement terms or phrases to the participants of the dialogue. (Wu: [col 2 ln 9-18] receiving and identifying core terms (i.e. misaligned vocabulary) in an 
As to claim 11, Barborak in view of Wu and Son discloses The method of claim 1, further comprising providing an explanation for the identified misaligned vocabulary and the selected replacement terminology to the participants of the dialogue. (Wu: [col 9 ln 38-60] the compound term may be substituted by the other compound in the compound pair entry in extending the lattice... be a meaningful phrase… compound pairs includes ambiguous terms and their unambiguous context (e.g., Amazon and Amazon rain forest), names of people and their corresponding activities, attributes of terms, refinement of concepts, actors, authors, products, person-position, etc. (i.e. these are the explanations)… for use in applying the term replacement).
As to claim 13, Barborak in view of Wu and Son discloses The method of claim 1, further comprising producing an alert when usage by the participant in the first portion of the dialogue drifts outside of the delimiting range bounds. (Son: [0026] the recommended reply providing unit provides recommended replies in a visually distinctive manner by varying one of placement order, letter size, touch area size, letter color, letter background color and letter resolution according to the scores assigned using the second preset scoring method which is drifted outside from the first preset scoring)
As to claim 15, Barborak in view of Wu and Son discloses The method of claim 1, wherein the received dialogue is at least one of text, spoken dialogue, correspondence, streaming data, or bulk uploads. (Wu: [col 3 ln 61-62] FIG. 5-6 show tables of features and corresponding counts for the term “communities” generated from exemplary text user input received).
As to claim 16, Barborak in view of Wu and Son discloses The method of claim 1, wherein the selected replacement terminology is further processed in downstream processes. (Wu: [col 6 ln 61-63] FIG. 2B shows if the suggestion list is not full as determined at decision block, then the process 50 continues at process blocks 55 and 56 (i.e. downstream process)).
As to claim 17, Barborak in view of Wu and Son discloses The method of claim 1, further comprising providing continuous vocabulary alignment by receiving another dialogue following providing the display of the stream of the dialogue. (Wu: [col 6 ln 61-63, col 4 ln 50-51] FIG. 2B shows if the suggestion (i.e. selected) list is not full as determined at decision block, then the process 50 continues at process blocks 55 and 56… process to extend lattice by replacing terms (i.e. selected replacement terms) for terms in the original user input using a similarity matrix or by adding/deleting terms using an extraction/contraction table of the compound… for use in generating query or other user input (i.e. another dialogue)).

Regarding claims 18 and 19, these claims recite the system/computer-readable storage medium performed by the method of claim 1; therefore, the same rationale of rejection is applicable.

As to claim 20, Barborak in view of Wu and Son discloses The method of claim 1, further comprising providing a display that includes a graphical representation of a delimiter that illustrates a difference in meaning between the first definition used by the first participant and the second definition used by the second participant. (Wu: [col 1 ln 27-29, col 3 ln 15-24] providing a meaning of the ambiguous term that is different from what the user intended and/or when the user is interested in the given term by the respective users (i.e. first/second participant) … provide suggested alternative inputs according to a predetermined criteria (i.e. delimiter) to interface for selection).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barborak in view of Wu and Son further in view of Gago et al. (US 8538743 B2, “Gago”).
As to claim 9, Barborak in view of Wu and Son discloses The method of claim 1, 
However, Barborak in view of Wu and Son may not explicitly disclose all the aspects of the wherein the misaligned vocabulary is a homograph.
Gago discloses wherein the misaligned vocabulary is a homograph. (Gago discloses [col 3 ln 30-32] Ambiguous text constructs, such as acronyms, abbreviations, homograph… contained within the text input (i.e. misaligned vocabulary)).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Barborak in view of Wu and Son and Gago disclosing generating alternative user inputs which are analogous art from the  homograph text was combined with Barborak in view of Wu and Son’s generating modified/refined user inputs, the claimed limitation on the wherein the delimiter includes delimiting range bounds would be obvious. The motivation to combine Barborak in view of Wu and Son and Gago is to provide disambiguating text that is to be converted to speech using configurable lexeme based rules effectively. (See Gago [col 1 ln 9-11]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Barborak in view of Wu and Son further in view of Zhou et al. (CN 106611055 A, “Zhou”).
As to claim 21, Barborak in view of Wu and Son discloses The method of claim 20, 
However, Barborak in view of Wu and Son may not explicitly discloses all the aspects of the wherein the graphical representation of the delimiter further illustrates delimiting range bounds that account for a gradient of meaning of the identified misaligned vocabulary. 
Zhou discloses wherein the graphical representation of the delimiter further illustrates delimiting range bounds that account for a gradient of meaning of the identified misaligned vocabulary. (Zhou: [Abstract] finding candidate phrase through candidate sample screening strategy based on phrase, so as to determine the boundary word of the candidate phrase, comprising a left boundary word and right boundary word (i.e. delimiting range bound); respectively filtering the left and right boundary words as well as context information of the hedges by employing filtering windows as semantic representation; taking the context information of left and right 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Barborak in view of Wu and Son and Zhou disclosing generating alternative user inputs which are analogous art from the “same field of endeavor”, and, when Zhou’s finding candidate phrase with left and right boundary words and fuzzy limiting words in sequence was combined with Barborak in view of Wu and Son’s generating modified/refined user inputs, the claimed limitation on the wherein the graphical representation of the delimiter further illustrates delimiting range bounds that account for a gradient of meaning of the identified misaligned vocabulary would be obvious. The motivation to combine Barborak in view of Wu and Son and Zhou is to provide a system to search the candidate phrase with fuzzy range using a stacked deep learning model effectively. (See Zhou [page 3]).

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JENQ-KANG CHU/Examiner, Art Unit 2176                        

                                                                                                                                                                                                                                                                                                                                                                              /ARIEL MERCADO/Primary Examiner, Art Unit 2176